NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yonglin Liu on January 10, 2022.
The application has been amended as follows: 
ALLOW claim 1.
Rejoin and ALLOW claims 2-4.
ALLOW claim 5.
Rejoin and ALLOW claim 6.
Cancel claims 7-9.
Rejoin and ALLOW claims 10-11.
ALLOW claims 12-13.
Cancel claims 14-17.
ALLOW claims 18-22.
Rejoin and ALLOW claims 23-24.
ALLOW claims 25-26.
Reasons for Allowance
The claimed invention is drawn to a sterile medical product for parenteral administration comprising a polymer container having a first and second chamber, wherein the first chamber comprises an amino acid formulation and the second chamber comprises a dextrose formulation having a concentration of between 26.6% and 41.0%.
The prior art teaches myriad related parenteral formulations, the closest of which is considered to be Matsui (EP 2 135 604 A; of record) which primarily differs from the instantly claimed formulation in comprising glucose in an amount of up to 50 g/L (i.e., 5 wt. %), as opposed to between 26.6% and 41.0%.  Further considering that Matsui specifically indicate that “[i]t is important that the infusion preparation contains low levels of glucose and other sugars or do not contain glucose and other sugars at all” (Paragraph 0034), it is found persuasive that it would not have been obvious to modify the formulation of Matsui by increasing the concentration of sugar to between 26.6% and 41.0%.  And since the claims contain written support and are enabled, the claims are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611